CHARLES J. SCHUCK, Judge.
Claimant, Pauline Garnette, seeks reimbursement in the stun of $1.50 for damages caused to her car, which was parked at and near what is known as Crown Hill, in Kanawha county, and the fender of which car was scraped and injured by a state road commission truck — 130-48—pulling a tar pot, and used in connection with repairing the highway on which the accident took place. The accident happened December 11, 1941. The state road commission truck caused the damages in the aforesaid amount.
The state road commission does not contest claimant’s right to an award for the said sum of one dollar and fifty cents ($1.50), but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award made therefor.